 



Exhibit 10.2
EXECUTION VERSION
AGREEMENT OF SALE
     THIS AGREEMENT OF SALE (the “Agreement”) is made by and between CNX GAS
COMPANY LLC, a Virginia limited liability company with an address of 5 Penn
Center West, Suite 401, Pittsburgh, PA 15276-0102 (“Purchaser”), and
CONSOLIDATION COAL COMPANY, a Delaware corporation with an address of 1800
Washington Road, Pittsburgh, PA 15241 (“Seller”).
     WHEREAS, Seller is the owner of certain tracts of coal located in Greene
County, Pennsylvania, Monongalia County, West Virginia, and Muhlenberg, McLean
and Ohio Counties, Kentucky, and more fully described below; and
     WHEREAS, Purchaser desires to acquire such tracts of coal pursuant to the
terms and conditions set forth herein; and
     WHEREAS, Seller is willing to convey such tracts of coal to Purchaser
pursuant to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and such other good and
valuable consideration described herein, the Purchaser and the Seller hereby
agree as follows:
W I T N E S S E T H:
     1. The Coal Reserves. Subject to the terms and conditions herein, Purchaser
agrees to buy from Seller and Seller agrees to sell to Purchaser all of Seller’s
right, title and interest, in and to the following tracts of coal and rights:
          1.1 The Pittsburgh coal seam, which seam of coal is reserves and
resources, in certain real estate located in Greene County, Pennsylvania, and
Monongalia County, West Virginia:
          (a) the Southern Reserve Block (“Pittsburgh Seam South Reserves”),
more particularly depicted on Exhibit A – Map, and more particularly described
on Exhibit A-1 – List of Coal Properties, each attached hereto and made a part
hereof; and
          (b) the Northern Reserve Block (“Pittsburgh Seam North Reserves”),
more particularly depicted on Exhibit A – Map, and more particularly described
on Exhibit A-1 – List of Coal Properties, each attached hereto and made a part
hereof.
          1.2 All seams of coal, which seams of coal are reserves and resources,
in certain real estate located in Muhlenberg, McLean and Ohio Counties,
Kentucky:

1



--------------------------------------------------------------------------------



 



          (a) the No. 9 coal seam (“No. 9 Seam”), more particularly depicted on
Exhibit B – Map, and more particularly described on Exhibit B-1 – List of Coal
Properties, each attached hereto and made a part hereof; and
          (b) All coal seams other than the No. 9 Seam (“Non-9 Seams”), more
particularly depicted on Exhibit B – Map, and more particularly described on
Exhibit B-1 – List of Coal Properties, each attached hereto and made a part
hereof.
          All such Non-9 Seams, together with the Pittsburgh Seam South
Reserves, Pittsburgh Seam North Reserves and No. 9 Seam, collectively, the “Coal
Reserves”).
          1.3 All mining rights now held by Seller (excluding surface access and
use rights which are covered in the following sentence and in Section 11 below)
and all subsidence rights now held by Seller relating to the Coal Reserves. All
such subsidence rights, together with all such mining rights, collectively the
“Coal Mining Rights”, and together with the Coal Reserves are collectively
referred to as the “Property.” Provided, however, that the Coal Mining Rights
shall not include the right to use the surface tracts currently owned by Seller
in Greene County, Pennsylvania, and Monongalia County, West Virginia, other than
the portion of the surface tracts overlying the Coal Reserves listed on
Exhibit E, for any purpose, express or implied, including, but not limited to,
no right to dump or dispose of coal mining or coal processing waste or refuse
thereon.
          1.4 Seller shall deliver to Purchaser copies of all data (including
drill hole and core hole data), information (including all title information,
abstracts and the like), maps (including tax maps and tract maps) in Seller’s
possession relating to the Coal Reserves. In the event this Agreement terminates
for any reason, Purchaser shall immediately return to Seller all information
delivered by Seller or Seller’s agent(s), to Purchaser or Purchaser’s agent(s).
The foregoing provision shall survive termination of this Agreement.
          1.5 The parties hereto agree and acknowledge that (i) pursuant to that
certain Master Lease dated August 1, 2005 by and among CONSOL Energy Inc. and
each of its subsidiaries described therein and Purchaser (the “Master Lease”),
Seller granted rights to Purchaser to test, explore, drill for, operate,
produce, gather, process, transport, store, market and sell oil and natural gas
and coalbed methane, in and underlying a portion of the Property located in
Kentucky together with other rights and subject to obligations as set forth in
the Master Lease and in unrecorded documents referenced in the Master Lease,
including, without limitation, that certain Master Cooperation and Safety
Agreement dated as of August 1, 2005 by and among CONSOL Energy Inc. and each of
its subsidiaries described therein and CNX Gas Corporation and each of its
subsidiaries described therein (including Purchaser) (the “Master Cooperation
Agreement”); and (ii) pursuant to those certain Deeds and Assignments, dated
July 21, 2005, by and among CONSOL Energy Inc. and each of its subsidiaries and
CNX Gas Corporation and each of its subsidiaries (including Purchaser), a copy
of which is recorded at Record Book 328, page 678 of the Recorder of Deeds
Office of Greene County, Pennsylvania and at Record Book 1300, page 1 of the
Recorder of Deeds Office of Monongalia County, West Virginia (the “Master
Deeds”), Seller granted rights to Purchaser to test, explore, drill for,
operate, produce, gather, process, transport, store, market and sell oil and
natural gas and coalbed methane, in and underlying the Property located in
Pennsylvania and West Virginia, together with other rights

2



--------------------------------------------------------------------------------



 



and subject to obligations as set forth in the Master Deeds and in unrecorded
documents referenced in the Master Deeds, including, without limitation, the
Master Cooperation Agreement.
          2. Purchase Price. Purchaser shall pay to Seller for the Property the
sum of Forty-Five Million and 00/100 Dollars ($45,000,000.00) (the “Cash Price”)
as allocated below, plus a deferred payment on the Pittsburgh Seam North
Reserves and the Non-9 Seams payable as follows:
          2.1 At the Closing, as hereinafter defined, Purchaser shall pay Seller
the Cash Price in immediately available funds, subject to the adjustments and
prorations as hereinafter provided.
          2.2 Purchaser shall pay to Seller and Seller retains and reserves a
right to receive deferred payment on the Pittsburgh Seam North Reserves until
all mineable and merchantable coal is exhausted, payable as mined and sold in
accordance with Section 2.5 below, equal to $1.00 per net ton of 2000 pounds
(“Ton”) plus 8% of the Gross Sales Price, as defined in Section 2.7 below, for
each Ton of coal sold from the Pittsburgh Seam North Reserves (the “Pittsburgh
Seam North Deferred Payment”); provided, however, that if, upon the thirty-fifth
(35th) anniversary of the Closing (the “Thirty Fifth Anniversary”), Seller has
not received Pittsburgh Seam North Deferred Payments aggregating to at least
$36,000,000, Purchaser, its successors and assigns, shall pay to Seller on the
Thirty Fifth Anniversary, the difference between $36,000,000 and the aggregate
amount of Pittsburgh Seam North Deferred Payments paid to Seller as of the
Thirty Fifth Anniversary.
          2.3 Purchaser shall pay to Seller and Seller retains and reserves the
right to a deferred payment on the Non-9 Seam until all mineable and
merchantable coal is exhausted, payable as mined and sold in accordance with
Section 2.5 below, equal to 6.5% of the Gross Sales Price for each Ton of coal
sold from the Non-9 Seams (the “Non-9 Seams Deferred Payment” and, together with
the Pittsburgh Seam North Deferred Payment, collectively the “Deferred
Payments”).
          2.4 The Cash Price shall be allocated as follows:

  (a)   Pittsburgh Seam North Reserves — $14,000,000.00;     (b)   Pittsburgh
Seam South Reserves — $25,000,000.00; and     (c)   No. 9 Seam — $6,000,000.00.

          2.5 The Deferred Payments shall be due and payable to Seller, on or
before the 25th day of each calendar month, for all Pittsburgh Seam North
Reserves and Non-9 Seams coal (the “Subject Coal”) sold by Purchaser or any
entity mining the Subject Coal, during the preceding calendar month. Deferred
Payments shall be tendered and paid to Seller at P.O. Box 641684, Pittsburgh,
Pennsylvania 15264-1684, or such other address specified by Seller. Deferred
Payments may, at the election of Seller, be made by electronic or wire transfer
pursuant to wire transfer instructions provided by Seller to Purchaser from time
to time.

3



--------------------------------------------------------------------------------



 



          2.6 At the same time that Purchaser tenders Deferred Payments to
Seller for a given month, Purchaser shall furnish, or cause to be furnished, to
Seller a written report (the “Monthly Production Report”) showing the number of
raw Tons of Subject Coal mined. The Monthly Production Report (i) shall be
delivered to Seller on or before the 25th day of each calendar month for tonnage
of Subject Coal mined and sold during the immediately preceding calendar month,
(ii) shall be certified as correct by an officer or managing member of Purchaser
and the entity mining the Subject Coal, (iii) shall be subject to reasonable
audit by Seller from time to time, and (iv) shall be accompanied by payment of
all payments, sums and Deferred Payments due to Seller. No later than
November 30th of each calendar year, Purchaser shall provide Seller with a
written report of Purchaser’s annual estimate of the tonnage of Subject Coal
projected to be mined during the following calendar year (the “Annual
Estimate”). The Annual Estimate and the Monthly Production Reports shall be sent
to CNX Land Resources, Inc., Supervisor Leased Mineral Resources, at 1800
Washington Road, Pittsburgh, Pennsylvania 15241-1405 or such other address as
Seller, its successors and assigns may specify to Purchaser, its successors or
assigns. Purchaser and its successors and assigns shall keep a true and correct
record for three (3) years after the Subject Coal has been removed and sold (the
“Audit Period”) relating to the mining, shipping and selling of all Subject Coal
and shall permit Seller or Seller’s agents at reasonable times to examine and
make copies of such records, including all books of account, records of all
analyses (including with respect to the Btu, ash, sulfur and moisture content of
the Subject Coal), all weight slips, sales contracts, invoices sent to
third-party purchasers, shipping records, all mining plans, all projections, all
prints, all surveys, all maps and all other relevant documents, records and
instruments (an “Audit”), during the Audit Period. If Seller determines that the
amount of the Deferred Payment has been underreported, Purchaser shall, upon
demand, promptly pay Seller the amount of the underreported Deferred Payment,
together with all costs and expenses of Seller in performing the Audit.
          2.7. “Gross Sales Price,” as used in this Agreement, shall mean the
price for Subject Coal sold in an arm’s length bona fide transaction to a
customer not affiliated with Purchaser during the preceding calendar month. If
Seller gives notice to Purchaser in writing that, in Seller’s reasonable
judgment, a particular purchaser is not a bona fide purchaser of Subject Coal
and Purchaser is unable to prove that the sale is bona fide, Seller may elect to
substitute for the Gross Sales Price reported by Purchaser the prevailing market
price of such Subject Coal, F.O.B. mine, based upon recent sales by Purchaser of
Subject Coal of comparable quality to bona fide purchasers. For any Subject Coal
consumed on or off the premises without sale by Purchaser, the Gross Sales Price
for the purpose of computing the Deferred Payment shall be the prevailing market
price, F.O.B. mine, as described above, of such Subject Coal at the time of
shipment from the Property, or, if used on the Property, at the time of use.
          2.8. The provisions of this Section 2 shall survive the Closing (as
hereinafter defined) and the provisions of Sections 2.6 and 2.7shall be included
in the Deeds, as covenants running with the land.
     3. Deed. Concurrently with the payment in full of the Cash Price and the
satisfaction of all conditions, the Property shall be conveyed to Purchaser by
limited warranty deeds (each a “Deed”, and collectively the “Deeds”), subject to
the Permitted Exceptions (as hereinafter defined) in the form of Exhibit C-1 for
the portion of the Property located in Greene County, Pennsylvania, and in
Monongalia, West Virginia, and Exhibit C-2 for the portion of the

4



--------------------------------------------------------------------------------



 



Property located in Muhlenberg, McLean and Ohio Counties, Kentucky, attached
hereto and made a part hereof.
     4. Title Matters; Property Conditions; No Representations.
          4.1 Purchaser accepts title to the Property subject to: (a) all liens
for real estate, ad valorem or other taxes, assessments and governmental
charges, whether general or special, not yet due and payable (and agrees to be
solely responsible for payment of all unmined mineral taxes assessed on the Coal
Reserves for calendar year 2007), (b) zoning laws, building and use
restrictions, codes and ordinances of any governmental authority, (c) any
encumbrances, other matters of record, easements, rights-of-way, servitudes,
permits, roadways, estates, covenants, conditions, exceptions, reservations,
restrictions, disputes, closure errors, and prior grants, including, without
limitation, grants or reservations of coal, oil, gas or other minerals and
restrictions, apparent on the Property or shown by instruments known to
Purchaser or of record, (d) all matters that an accurate and complete map or
survey, inspection and/or title examination would reveal, (e) the state of
compliance or non-compliance of the Property with any laws, codes, ordinances,
rules, regulations or private restrictive covenants applicable to or affecting
the Property, (f) water, sewage, gas, electric, telephone and cable lines and
other utilities, if any, affecting the Property, (g) any prior conveyance and
any leases, licenses, operating agreements and other contracts and agreements
relating to the right or privilege of exploring and drilling for, operation,
producing, marketing and/or selling coalbed methane, coal mine methane or coal
gob methane gas and all associated and appurtenant rights, easements and
operating assets or of oil and natural gas, including pursuant to any prior
deeds in favor of Purchaser and that certain Master Lease and Master Deeds,
(h) the unrecorded Master Cooperation Agreement referenced in the Master Lease
and Master Deeds, (i) any prior conveyance or reservation, and any leases,
licenses, operating agreements and other contracts and agreements with any third
party (including, but not limited to, any right of first refusal) pursuant to
which such third party has title to, or a bona fide property right in and to,
the surface estate overlying the Coal Reserves, including without limitation any
rights against or restricting subsidence, and (j) any exceptions set forth in
the Deeds attached hereto (collectively, the “Permitted Exceptions”).
          4.2 NEITHER SELLER NOR ANY OF SELLER’S EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES, AGENTS, ATTORNEYS, AFFILIATES (EXCLUDING PURCHASER, ITS
SUCCESSORS AND ASSIGNS), ACCOUNTANTS, CONSULTANTS, SUCCESSORS OR ASSIGNS
(COLLECTIVELY REFERRED TO AS “SELLER PARTIES,” AND EACH A “SELLER PARTY) MAKES
(OR HAS MADE) AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY
KIND WHATSOEVER, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PHYSICAL OPERATING,
REGULATORY COMPLIANCE, SAFETY OR ENVIRONMENTAL, GEOLOGICAL OR ENGINEERING
CONDITION, , COMPLIANCE WITH CODES, ORDINANCES OR LAWS, STATUS OR ABSENCE OF
LITIGATION OR REGULATORY ACTION, THE QUANTITY, QUALITY OR RECOVERABILITY OF THE
COAL RESERVES, ACCESS TO OR MINEABILITY OF COAL IN OR UNDER THE COAL RESERVES,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR, EXCEPT
FOR THE LIMITED WARRANTY AS EXPRESSLY SET

5



--------------------------------------------------------------------------------



 



FORTH IN THE DEEDS, AS TO THE TITLE OR OWNERSHIP, OR ANY OTHER ASPECT OF THE
PROPERTY (COLLECTIVELY, THE “PROPERTY CONDITIONS”).
          4.3 Purchaser acknowledges that any information or reports, whether
written or oral, pertaining to the Property or the Property Conditions, which
have been or may have been furnished to Purchaser were furnished as an
accommodation to Purchaser at its request, and neither Seller nor any Seller
Parties has verified the accuracy of any statements or other information therein
contained or qualifications of the persons preparing such information, and they
do not warrant the accuracy, completeness or content of any information
contained therein in any way. Purchaser, for itself and its successors and
assigns, specifically releases Seller and any Seller Parties from all claims,
demands, causes of action (whether at law or equity), judgments, losses,
damages, liabilities, liens, obligations, interest, penalties, taxes, costs,
expenses and fees (including, without limitation, attorneys’ consultants’ and
experts’ fees, whether suit is instituted or not), assessments, fines,
forfeitures, of whatever kind or nature, whether known or unknown, liquidated or
contingent, asserted (collectively, the “Claims”) against or incurred by
Purchaser or its successors and assigns by reason of the information furnished
or obtained by Purchaser.
          4.4 EXCEPT AS SET FORTH IN THE DEEDS WITH RESPECT TO SELLER’S SPECIAL
WARRANTY, PURCHASER ACKNOWLEDGES THAT THE PROPERTY IS BEING SOLD AND ACCEPTED
“AS IS” AND “WITH ALL FAULTS” IN ITS PRESENT CONDITION, WITHOUT ANY
REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) OF ANY KIND OR NATURE, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE WITH REGARD TO (A) THE PROPERTY CONDITIONS; (B)
MINEABILITY, WASHABILITY, VOLUME, LOCATION, OR QUANTITY OR QUALITY, ACCESS TO OR
RECOVERABILITY OF COAL IN, ON OR UNDER THE PROPERTY; C) THE ACCURACY,
COMPLETENESS, CONTENT OR MATERIALITY OF ANY DATA, INFORMATION, RECORDS FURNISHED
TO PURCHASER IN CONNECTION WITH THIS AGREEMENT, OR (D) AS TO TITLE OR OWNERSHIP.
PURCHASER ACKNOWLEDGES THAT IT HAS MADE SUCH INVESTIGATION AND DUE DILIGENCE OF
THE CONDITION OF THE PROPERTY AS PURCHASER DEEMS NECESSARY OR ADVISABLE TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND IN ANY AGREEMENT
PURCHASER HAS WITH ANY THIRD PARTY, AND PURCHASER IS RELYING SOLELY UPON ITS OWN
INVESTIGATION OF SUCH PROPERTY CONDITIONS AND NOT UPON ANY STATEMENT OR OPINION
BY SELLER OR ANY SELLER PARTIES.
          4.5 Disclaimers. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES
CONTAINED HEREIN ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY
APPLICABLE LEGAL REQUIREMENT, RULE OR ORDER.
          4.6 The provisions of this Section 4 shall survive the Closing or
termination of this Agreement.

6



--------------------------------------------------------------------------------



 



     5. Permits. Seller agrees to use commercially reasonable efforts to
cooperate, as reasonably requested by Purchaser in connection with Purchaser’s
efforts to obtain permits, certificates and licenses related to the Property;
provided, however, that Seller shall not be required or obligated to incur any
cost or expense in connection therewith. Purchaser agrees to use commercially
reasonable efforts to cooperate, as reasonably requested by Seller in connection
with Seller’s efforts to amend its permits relating to the Pittsburgh Seam North
Reserves. Seller shall pay for the cost of such amendments but in the event the
Property is not conveyed to Purchaser, Purchaser agrees to reimburse Seller for
all costs it incurs in connection with the amendment of such permits.
Notwithstanding the foregoing, Purchaser’s inability to obtain or amend permits
shall not affect or diminish its obligations under this Agreement. The
provisions of this Section 5 shall survive the Closing.
     6. Closing Date. The closing of the transactions and deliveries
contemplated herein (the “Closing”) shall take place at Seller’s headquarters or
such other location as the parties may agree on, on June 19, 2007 (the “Closing
Date”).
     7. Indemnity. To the fullest extent permitted by law, Purchaser, its
affiliates, successors and assigns and each of their respective affiliates,
successors and assigns shall indemnify, defend and hold harmless Seller and
Seller Parties (Seller and Seller Parties are collectively referred to as the
“Indemnitee(s)”) from and against any Claims directly or indirectly arising out
of or related to the ownership or use of the Property, including, but not
limited to, any personal or bodily injury, sickness, disease, death, damage,
destruction to or loss of property of any kind (including Claims related to
environmental contamination) caused by, alleged to be caused by or related to
(a) any breach by Purchaser or Purchaser’s affiliates, successors and assigns of
any term, condition or obligation under this Agreement or of any existing
permits for the Pittsburgh Seam North Reserves or which precludes the release of
any Seller bonds for the Pittsburgh Seam North Reserves; and/or (b) Purchaser’s
or Purchaser’s successors and assigns efforts or actions to amend, retain or
obtain any permit, certificate or license, or Seller’s efforts to amend or
transfer any permits or bonds, in connection with the transfer of the Property
or any part thereof; and/or (c) any matters arising from the failure to amend
certain permits or bonds of Seller to exclude the Coal Reserves and Property
prior to Closing including the costs associated with the transfer or attempted
transfer of the permits in the event the Property is not conveyed. The rights in
this Section shall be in addition to any other rights Indemnitees may have under
applicable laws and shall not be construed to negate or abridge or otherwise
reduce any other right or remedy, which would otherwise exist to any Indemnitee.
The rights and obligations of indemnity and liability under this Section 7 shall
survive the termination of this Agreement and/or the delivery of the Deeds to
Purchaser. Indemnitor shall honor its indemnity obligations by counsel selected
by Indemnitor, subject to Indemnitees approval.
     8. Default.
          8.1 If either party defaults in the performance of any of its
obligations pursuant to this Agreement and Closing fails to occur by reason
thereof, the non-defaulting party, subject to Section 8.2 hereof, may, in
addition to all remedies at law, equity or otherwise, seek specific performance.

7



--------------------------------------------------------------------------------



 



          8.2 Notwithstanding the foregoing, in no event shall either Purchaser
or Seller be entitled to recover consequential, special, or punitive damages
from the other relating to this Agreement or the Property.
     9. Closing.
          9.1 At Closing, Seller will deliver or cause to be delivered to
Purchaser the following:
          (a) Deeds for the Property, in recordable form, duly executed and
notarized by Seller;
          (b) Settlement Statement;
          (c) Seller shall deliver, in recordable form, a fully executed and
notarized release of any mortgage on the Property held by PNC Bank or any other
holder (“Mortgage Release”);
          (d) A fully executed copy of the letter between Seller and the United
Mine Workers of America (the “UMWA Letter”) relating to the transfer of certain
“Delineated Reserves”, as described in such letter (the “Delineated Reserves”),
to Purchaser, in form and substance satisfactory to Seller and in form and
substance reasonably satisfactory to Purchaser;
          (e) A certified resolution or other evidence of Seller, in form and
substance reasonably satisfactory to Purchaser, certifying that the Seller had
and/or has (as the case may be) the legal power, right and authority to make,
execute and deliver this Agreement and the Deeds and to consummate the sale of
the Property, and an incumbency certificate of the duly authorized officers of
the Seller; and
          (f) All transfer declarations or similar documentation required by
law, if any; and
          (g) Except as to Seller’s geological records relating to the Coal
Reserves, which shall be delivered thirty (30) days following the Closing,
originals (if Seller possesses originals) or copies of all property and lease
records, maps, title opinions, abstracts, surveys, coal reserve reports, core
hole logs and data, royalty records, correspondence and other written records
and documents of every kind and nature (the “Records”) relating specifically to
the Coal Reserves of Seller, such delivery to take place at a location to be
agreed upon by Seller and Purchaser if physical delivery at the place of Closing
is impractical.
     Failure to deliver items 9.1(c) and (d) above after expending commercially
reasonable efforts shall not be a Seller’s default hereunder.
          9.2 At Closing, Purchaser will deliver or cause to be delivered to
Seller the following:

8



--------------------------------------------------------------------------------



 



          (a) Settlement Statement;
          (b) Cash Price, subject to the adjustments and prorations as herein
provided;
          (c) Fully executed copy of the letter delivered by Eastern Associated
Coal, LLC to the United Mineworkers of America relating to the transfer of the
Delineated Reserves to Purchaser (the “EAC Letter”), in form and substance
satisfactory to Seller;
          (d) A certified resolution or other evidence of Purchaser, in form and
substance reasonably satisfactory to Seller, certifying that Purchaser had
and/or has (as the case may be) the legal power, right and authority to make,
execute and deliver this Agreement and to consummate the purchase of the
Property and incumbency certificate of the duly authorized officers of
Purchaser;
          (e) An assumption by Purchaser of all obligations of any agreements
required under Section 15; and
          (f) all transfer declarations or similar documentation required by
law, if any.
     10. Expenses. The following expenses shall be paid by the parties at
Closing (unless otherwise specified) as follows:
          10.1 Taxes and assessments, both general and special, shall be
prorated as of the Closing Date based on the last available tax duplicate and in
accordance with usual and customary practices where the Coal Reserves are
located;
          10.2 All transfer taxes and conveyance fees required to be paid in
connection with the conveyance and transfer of the Deeds shall be shared equally
between Purchaser and Seller;
          10.3 Cost of the Purchaser’s title examination and due diligence, and
Deed recording, shall be paid by Purchaser; and
          10.4 Except as otherwise provided herein, each party shall pay for its
own Closing expenses.
     11. Surface Access and Use. From time to time, after Closing but
terminating on the fifth (5th) anniversary of the Closing, Seller will negotiate
in good faith to enter into a non-exclusive surface use agreement substantially
in the form of Exhibit D, attached hereto, with Purchaser (and its successor and
assigns to the extent any such successor or assign owns any of the Pittsburgh
Seam North Reserves, appurtenant Coal Mining Rights, oil, gas, coalbed methane,
gob gas and coal mine methane associated with the Pittsburgh Seam North Reserves
or otherwise conveyed to Eastern Associated Coal, LLC by CNX Gas Company LLC) on
a site-specific basis and on terms to be mutually agreed upon which gives
Purchaser, its successors and assigns (as described above), rights to use
certain surface property that Seller owns or leases over the Coal

9



--------------------------------------------------------------------------------



 



Reserves more particularly described on Exhibit E, subject to third party
rights, leases or other limitations applicable to the use of such surface
property. Prior to entering into site-specific surface access and use agreements
with Purchaser, or its successor or assign (as described above), Seller shall
have the unfettered right to sell, lease or convey, from time to time, any
surface property. The provisions of this Section 11 shall survive the delivery
of the Deed to Purchaser.
     12. Labor Obligations. It shall be a condition precedent to the
effectiveness of this Agreement that the United Mine Workers of America shall
have consented to the transfer of the Delineated Reserves from Seller to
Purchaser, and copies of the fully executed UMWA Letter and the fully executed
EAC Letter shall have been delivered to Purchaser and Seller on or before
Closing.
     13. Notices. All notices shall be in writing and shall be sent by personal
delivery, facsimile followed by confirmation receipt, or a nationally-recognized
overnight courier delivery service providing a receipt for delivery, addressed
to the party at the addresses set forth above, or to such other address which
Seller or Purchaser shall have given notice of to the other. All such notices
shall be deemed to have been sufficiently given on the date of delivery, if sent
by personal delivery, facsimile, or overnight courier.
     14. Brokers. Seller and Purchaser each represent and warrant to the other
that no brokerage commission is payable to any person or entity in connection
with the transaction contemplated hereby. Each party agrees to and does hereby
indemnify and hold the other harmless against the payment of any commission to
any person or entity claiming by, through or under Seller or Purchaser, as
applicable. This Section 14 shall survive any Closing or any termination of this
Agreement.
     15. Survival. None of the terms, conditions, covenants, representations and
warranties herein shall survive the Closing, except for those set forth in
Sections 2 (2.1-2.8) [Purchase Price], 4(4.1-4.6), 5[Permits], 7[Indemnity],
11[Surface Access and Use], 14[Brokers], 17[Successors and Assigns], and
24[Further Assurances] which shall survive delivery of the Deeds indefinitely
and shall bind all successors and assigns of Purchaser. With respect to the
foregoing Sections, Purchaser agrees to execute separate agreements to evidence
the indemnities and obligations which survive Closing, which agreements,
indemnities and obligations Purchaser shall cause its successors and assigns to
assume in writing prior to any transfer or assignment. Except as noted above,
Closing hereunder shall automatically constitute a merger of, and shall
irrefutably evidence full satisfaction of, Seller’s obligations under this
Agreement.
     16. Representations and Warranties.
  16.1 Seller’s Representations and Warranties. Seller hereby represents and
warrants as follows:
          (a) Power. Seller has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.

10



--------------------------------------------------------------------------------



 



          (b) Requisite Action. All requisite action (corporate, trust,
partnership or otherwise) has been taken by Seller in connection with entering
into this Agreement and the instruments referenced herein and the consummation
of the transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained to permit Seller to enter into
this Agreement and consummate the transaction contemplated hereby.
          (c) Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.
          (d) Validity. This Agreement and all documents required hereby to be
executed by Seller are and shall be valid, legally binding obligations of and
enforceable against Seller in accordance with their terms.
          16.2 Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants as follows:
     (a) Power. Purchaser has the legal power, right and authority to enter into
this Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.
     (b) Requisite Action. All requisite action (corporate, trust, partnership
or otherwise) has been taken by Purchaser in connection with entering into this
Agreement and the instruments referenced herein and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained or shall not be obtained prior to
the Closing to permit Purchaser to enter into this Agreement and consummate the
transaction contemplated hereby.
     (c) Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Purchaser have the legal power, right and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.
     (d) Validity. This Agreement and all documents required hereby to be
executed by Purchaser are and shall be valid, legally binding obligations of and
enforceable against Purchaser in accordance with their terms.
     17. Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, Seller and Purchaser and their respective successors and
assigns; provided, however, no assignment shall release any assignor from any
and all obligations and liabilities under this Agreement without the express
written consent of the other party which may be withheld in that party’s sole
discretion.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same instrument.

11



--------------------------------------------------------------------------------



 



     19. Waivers. The failure or delay of any party at any time to require
performance by the other party of any provision of this Agreement, shall not
affect the right of such party to require performance of that provision or to
exercise any right, power or remedy hereunder.
     20. Severability. If any part of this Agreement or any other agreement
entered into pursuant hereto is prohibited by or deemed invalid under applicable
law, such provision shall be inapplicable and deemed omitted to the extent
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given full force and effect so far as possible.
     21. Entire Agreement. This Agreement and all exhibits are the entire
understanding between the parties with respect to the transactions contemplated
herein and all prior or contemporaneous agreements and representations, oral or
written, are merged into this Agreement.
     22. Amendments. None of the provisions hereof may be waived, amended,
discharged or terminated except by an instrument in writing signed by the party
against which the enforcement of such waiver, amendment, discharge or
termination is sought, and then only to the extent set forth in such instrument.
     23. No Third-Party Beneficiary. Nothing contained herein is intended or
shall be deemed to create or confer any rights upon any third person not a party
hereto, whether as a third-party beneficiary or otherwise, nor shall anything
herein be construed to create any relationship or partnership, agency, joint
venture or the like between Seller and Purchaser.
     24. Recording. This Agreement shall not be recorded.
     25. Further Assurances. The parties shall execute and deliver any and all
further agreements, documents or instruments and take any and all action that
either party may deem reasonably necessary to carry out the intentions of the
parties under this Agreement and the transfer of the Coal Reserves in accordance
with the terms of this Agreement. Purchaser shall provide Seller, it successors
and assigns, access to any records delivered under this Agreement to Purchaser
in order for Seller to defend or pursue any and all claims, demands, suits,
proceedings, judgments, losses, liabilities, wages, damages, costs and expenses
of every kind and nature against or of Seller. It is understood and agreed that
all interests in real property or rights with respect thereto which are owned or
controlled by Seller or any of Seller’s affiliates within the boundaries of the
Coal Reserves (other than surface access and use rights which are covered
separately in Section 11 of this Agreement) are included in the Property,
whether or not same have been specifically identified on any Exhibit hereto;
provided, however, that in the event that any such interests in real property or
rights with respect thereto which are owned or controlled by Seller or any of
Seller’s affiliates within the boundaries of the Coal Reserves (other than
surface access and use rights which are covered separately in Section 11 of this
Agreement) are not specifically identified on any Exhibit hereto, Seller will
transfer, convey, assign and deliver same, or cause Seller’s affiliate(s) to
transfer, convey, assign and deliver same, to Purchaser in accordance with the
terms and provisions of this Agreement, in discharge of Seller’s obligations
hereunder and without further payment. The provisions of this Section 24 shall
survive Closing.

12



--------------------------------------------------------------------------------



 



     26. Governing Law. This Agreement shall be deemed to be a contract made
under the law of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania.
     27. Waiver of Trial by Jury. Seller and Purchaser, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action, or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action, or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.
     28. Waiver and Release of ERC Rights. Seller hereby waives and releases to
Buyer all of Seller’s rights to claim any emission reduction credits or other
tax credits (collectively, “ERCs”) associated with the oil, gas, coalbed
methane, gob gas and coal mine methane associated with the Coal Reserves and
retained by Seller and/or its affiliates pursuant to the Master Cooperation
Agreement, Master Lease and/or Master Deeds. Seller further covenants and agrees
to execute and deliver, and use commercially reasonable efforts to cause its
relevant affiliates to execute and deliver, a mutually agreeable letter
agreement among Buyer, Seller and Seller’s relevant affiliates memorializing
Seller’s and its relevant affiliates’ waiver and release of their respective
rights to the foregoing ERCs. For the avoidance of doubt, Seller acknowledges
and agrees that there shall be no additional compensation to be paid to Seller
or any of its relevant affiliates by Buyer for such waiver and release.
     29. Rule Against Perpetuities. If a court of competent jurisdiction shall
hold that the Rule Against Perpetuities or any similar legal requirement applies
to any transfer of an interest contemplated herein, any right to receive, and
obligation to make, such transfer shall terminate on the last day of the period
allowed for vesting under such rule or other legal requirement, such that the
transfer shall thereby be deemed valid under the rule or legal requirement.
[SIGNATURES ON FOLLOWING PAGE]
[REMAINDER OF PAGE INENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



[Signature page to Agreement of Sale between CNX GAS COMPANY LLC and
CONSOLIDATION COAL COMPANY dated June 8, 2007]
     IN WITNESS WHEREOF, Purchaser and Seller, intending to be legally bound,
have executed this Agreement.

                      PURCHASER:           CNX GAS COMPANY LLC,                
a Virginia limited liability company    
 
                   
 
          By:        
 
             
 
   
 
          Name:   Mark D. Gibbons    
 
          Title:   Vice President and Chief Financial    
 
              Officer     (A) DATED:           June 8, 2007    
 
                    (B) PURCHASER’S ADDRESS:           5 Penn Center West,
Suite 401                 Pittsburgh, PA 15276    
 
                   
(C) PURCHASER’S PHONE/FAX:
          Telephone:  (412) 200-6781    
 
          Facsimile: (412) 200-6762    
 
                    SELLER:           CONSOLIDATION COAL COMPANY,              
  a Delaware corporation    
 
                   
 
          By:        
 
                   
 
          Name:   Robert P. King    
 
          Title:   Vice President    
 
                    (A) DATED:           June 8, 2007    
 
                    (B) SELLER’S ADDRESS:           1800 Washington Road        
        Pittsburgh, PA 15241    
 
                   
(C) SELLER’S PHONE/FAX:
          Telephone:  (412) 831-4510    
 
          Facsimile: (412) 831-4208    

[Remainder of Page Intentionally Left Blank; List of Exhibits Follows on Next
Page]

 



--------------------------------------------------------------------------------



 



EXHIBITS:
Exhibit A – Map of Pittsburgh Seam North and South Reserves
Exhibit A-1 List of Coal Properties of Pittsburgh Seam North and South Reserves
Exhibit B – Map of No.9 Seam and Non-9 Seam Reserves
Exhibit B-1 – List of Coal Properties of No.9 Seam and Non-9 Seam Reserves
Exhibit C-1 – Limited Warranty Deed — Greene County, Pennsylvania, and
Monongalia County, West Virginia
Exhibit C-2 – Limited Warranty Deed — Muhlenberg, McLean and Ohio Counties,
Kentucky
Exhibit D – Surface Use Agreement
Exhibit E – List of Surface Property

 



--------------------------------------------------------------------------------



 



Exhibit A
Map of Pittsburgh Seam North and South Reserves
See attached map.

 



--------------------------------------------------------------------------------



 



Exhibit A-1
List of Coal Properties of Pittsburgh Seam North and South Reserves
See attached list.

 



--------------------------------------------------------------------------------



 



Exhibit B
Map of No.9 Seam and Non-9 Seam Reserves
See attached map.

 



--------------------------------------------------------------------------------



 



Exhibit B-1
List of Coal Properties of No.9 Seam and Non-9 Seam Reserves
See attached list.

 



--------------------------------------------------------------------------------



 



Exhibit C-1
  Form of Limited Warranty Deed
Greene County, Pennsylvania, and Monongalia County, West Virginia
SPECIAL WARRANTY DEED
(Monongalia County, West Virginia)
(Greene County, Pennsylvania)
     THIS DEED is made and entered into as of the                      day of
                    , 2007, by and between CONSOLIDATION COAL COMPANY, a
Delaware corporation with an address of 1800 Washington Road, Pittsburgh,
Pennsylvania 15241, herein referred to as “Grantor” and CNX GAS COMPANY LLC, a
Virginia limited liability company with an address of 5 Penn Center West,
Suite 401, Pittsburgh, Pennsylvania 15276-0102, herein referred to as “Grantee”.
     WITNESSETH: That, for and in consideration of the sum of
$                                        , cash in hand paid, the receipt and
sufficiency of which is hereby acknowledged, Grantor hereby grants, conveys,
assigns and transfers to Grantee, its successors and assigns forever, with
covenant of SPECIAL WARRANTY, all of its rights, title, interests, claims and
estates in and to all of the Pittsburgh seam of coal which seam of coal is
reserves and resources (the “Coal”) contained within that certain real property
located in Clay and Battelle Districts, Monongalia County, West Virginia and
Wayne Township, Greene County, Pennsylvania, generally known as the Pittsburgh
Seam North Reserve and the Pittsburgh Seam South Reserve, the respective
boundaries of which are more or less as shown on the map attached hereto as
Exhibit A, which said boundaries are more particularly described on Exhibit B
(pertaining to the Pittsburgh Seam North Reserve) and Exhibit C (pertaining to
the Pittsburgh Seam South Reserve), both of which are incorporated herein by
reference and made a part hereof (the “Property”) (as indicated on the
aforementioned Exhibit A, the Pittsburgh Seam North Reserve contains 4,856.454
acres in gross and 4,847.791 net acres (after taking adverse parcels into
account), more or less, of which approximately 4,168.828 net acres are located
in Clay and Battelle Districts, Monongalia County, West Virginia and
approximately 678.963 net acres, more or less, are located in Wayne

 



--------------------------------------------------------------------------------



 



Township, Greene County, Pennsylvania; and the Pittsburgh Seam South Reserve
contains 921.863 acres (both in gross and net), more or less, located entirely
in Clay District, Monongalia County, West Virginia). The Property is also
described on the list of tracts and legal descriptions attached hereto as
Exhibit D (pertaining to the Pittsburgh Seam North Reserve) and Exhibit E
(pertaining to the Pittsburgh Seam South Reserve), both of which are
incorporated herein by reference and made a part hereof (provided, however, it
is the intent of the Grantor to transfer and convey to Grantee all Coal owned or
controlled by Grantor within the boundaries shown on Exhibit A and described in
Exhibits B and C, whether or not listed on Exhibit D or E), together with any
and all rights vested in Grantor as of the date hereof to explore, develop,
mine, produce, process, store and transport the Coal, the rights and benefits of
any waivers of subjacent, lateral and sublateral support for overlying strata
and the surface overlying the Coal (and any immediately adjacent surface that
would be affected by the angle of draw), and the rights and benefits of any
waivers of damages for injuries that might be caused by mining and related
activities, in each case to the extent such waivers are transferable, the right
to subside overlying strata and the surface overlying the Coal (and any
immediately adjacent surface that would be affected by the angle of draw), all
implied mining rights, and the right to use all spaces created by the removal of
the Coal for any purpose, including transportation and storage without charge,
to the extent any of the foregoing rights are vested in Grantor as of the date
hereof (except as limited below regarding Grantor’s surface estate), and all
other appurtenant rights and privileges, surface and subsurface easements, and
rights-of-way relating thereto (collectively, the “Coal Mining Rights”).
Provided, however, that to the extent Grantor owns the surface estate overlying
the Coal, Grantor is not hereby conveying the surface estate to Grantee, and the
Coal Mining Rights shall not include the right to use such surface estate, for
any purpose, whether express or implied, including, but not limited to, the
dumping or disposing of coal mining or coal processing waste or refuse thereon.
Grantor does not hereby waive, and does hereby reserve, and the foregoing
conveyance of Coal and Coal Mining Rights does not include, any of Grantor’s
rights or benefits under (1) the Pennsylvania Bituminous Mine Subsidence and
Land Conservation Act, (2) any analogous West Virginia state statute, including
the West Virginia Surface Coal Mining and Reclamation Act, and (3) the Federal
Surface Mining Control and Reclamation Act or any analogous state statute, that
Grantor may have for repair, replacement,

 



--------------------------------------------------------------------------------



 



restoration or monetary compensation resulting from any damages or injuries to
overlying strata, surface or land, protected dwelling and structures and/or
water supplies.
     The sources of Grantor’s title are set forth in Exhibits D and E, both of
which are attached hereto and incorporated herein by reference.
Reservation of Rights
     Grantor hereby excepts from this conveyance, and reserves unto itself, its
successors and assigns, all rights, title, interests, claims and estates in the
Property other than the Coal and Coal Mining Rights herein expressly conveyed to
Grantee, including, but not limited to, the Pittsburgh seam of coal underlying
all or any portion of the tracts or parcels listed on Exhibits D and E to the
extent and only to the extent all or any portion of such tracts or parcels lie
outside the boundaries of the Pittsburgh Seam North Reserve or Pittsburgh Seam
South Reserve, as such boundaries are shown and depicted on Exhibit A and more
particularly described on Exhibits B and C. The Coal and Coal Mining Rights
hereby granted, conveyed, assigned and transferred to Grantee are made under and
subject to all prior conveyances by Grantor of coalbed methane, coal mine
methane or coal gob methane gas and all associated and appurtenant rights,
easements and operating assets (collectively, “Methane Rights”) or of oil and
natural gas, including that certain Deed dated July 21, 2005, by and among
Consolidation Coal Company, Consol Pennsylvania Coal Company, Reserve Coal
Properties Company, and Southern Ohio Coal Company, as Grantors, and CNX Gas
Company LLC, as Grantee (the “Master Oil and Gas Deed”) for Methane Rights, a
copy of which is recorded in the Office of the Clerk of the County Commission
for Monongalia County, West Virginia, in Deed Book 1300, at Page 1, and in the
Office of the Recorder of Deeds of Greene County, Pennsylvania in Deed Book
                    , at Page                     ; and other leases, licenses,
operating agreements and other contracts and agreements relating to the right or
privilege of exploring and drilling for, operating, producing, marketing and/or
selling Methane Rights or oil and natural gas.
Disclaimer of Representations and Warranties
     Grantor does not represent or warrant that it owns all seams of Coal on all
of the Property; rather, the intent of this Deed is to convey to Grantee only
the Coal (Pittsburgh seam)

 



--------------------------------------------------------------------------------



 



and Coal Mining Rights that Grantor presently owns on the tracts shown on
Exhibit A and described in Exhibits B and C.
     Grantee acknowledges that the Coal and Coal Mining Rights are being sold
and accepted “as is” and “with all faults” in their present condition, without
any representation or warranty (express or implied) of any kind or nature, oral
or written, past, present or future, with regard to (a) the physical, operating,
regulatory compliance, safety, or environmental condition of the Property; (b)
mineability, washability, volume, location, quantity, quality, access to or
recoverability of Coal in, on or under the Property; (c) geological conditions
of the Property; or (d) the accuracy, completeness, content or materiality of
any data, information or records furnished to Grantee in connection with this
Deed. Grantee acknowledges that it has made such investigation and conducted
such due diligence of the condition of the Property and the Coal and Coal Mining
Rights as Grantee deems necessary or advisable to consummate the transaction
contemplated in this Deed, and is relying solely upon its own investigation and
not upon any statement or opinion by Grantor.
     Grantee accepts title to the Coal and Coal Mining Rights subject to:
(a) all liens for real estate, ad valorem or other taxes, assessments and
governmental charges, whether general or special, not yet due and payable (and
agrees to be solely responsible for payment of all unmined mineral taxes
assessed on the Coal for calendar year 2007), (b) zoning laws, building and use
restrictions, codes and ordinances of any governmental authority, (c) any
encumbrances, other matters of record, easements, rights-of-way, servitudes,
permits, roadways, estates, covenants, conditions, exceptions, reservations,
restrictions, disputes, closure errors, and prior grants, including, without
limitation, grants or reservations of coal, oil, gas or other minerals and
restrictions, apparent on the Property or shown by instruments known to Grantee
or of record, (d) all matters that an accurate and complete map or survey,
inspection and/or title examination would reveal, (e) the state of compliance or
non-compliance of the Property, Coal and Coal Mining Rights with any laws,
codes, ordinances, rules, regulations or private restrictive covenants
applicable to or affecting the Coal and Coal Mining Rights, (f) water, sewage,
gas, electric, telephone and cable lines and other utilities, if any, affecting
the Coal and Coal Mining Rights, (g) any prior conveyance and any leases,
licenses, operating agreements and other

 



--------------------------------------------------------------------------------



 



contracts and agreements relating to the right or privilege of exploring and
drilling for, operation, producing, marketing and/or selling coalbed methane,
coal mine methane or coal gob methane gas and all associated and appurtenant
rights, easements and operating assets or of oil and natural gas, including
pursuant to any prior deeds in favor of Grantee and the Master Deed, (h) the
unrecorded Master Cooperation Agreement referenced and referred to in the Master
Deed, (i) any prior conveyance or reservation, and any leases, licenses,
operating agreements and other contracts and agreements with any third party
(including, but not limited to, any right of first refusal) pursuant to which
such third party has title to, or a bona fide property right in and to, the
surface estate overlying the Coal, including without limitation any rights
against or restricting subsidence, and (j) any exceptions set forth in the
instruments listed and described on Exhibit D and E.
Grantee’s Covenants
     Grantee (as used in this section, “Grantee” shall also include any of
Grantee’s affiliates, successors, and assigns and each of their respective
affiliates, successors and assigns) covenants that it shall provide or cause to
be provided to Grantor a monthly written report showing the number of raw tons
(each ton equal to 2000 pounds) of Coal mined and sold (or consumed on or off
the Property, if not sold) from the Pittsburgh Seam North Reserve (the
“Pittsburgh Seam North Coal”), and the average Gross Sales Price of the
Pittsburgh Seam North Coal (the “Monthly Production Report”). The Monthly
Production Report (i) shall be delivered to Grantor on or before the 25th day of
each month for Pittsburgh Seam North Coal mined and sold (or consumed on or off
the Property, if not sold), and sales to, or consumption by, any affiliate of
Grantee during the immediately preceding month, (ii) shall be certified as
correct by an officer or managing member of Grantee, and (iii) shall be subject
to reasonable audit by Grantor from time to time. No later than November 30th of
each calendar year, Grantee shall provide or cause to be provided to Grantor a
written report of Grantee’s good faith estimate of the tonnage of any Pittsburgh
Seam North Coal projected to be mined during the following calendar year (the
“Annual Estimate”). The Monthly Production Reports and the Annual Estimate shall
be sent to CNX Land Resources, Inc., Supervisor, Leased Mineral Resources, at
1800 Washington Road, Pittsburgh, Pennsylvania 15241-1405, or such other entity
and/or address which the Grantor shall identify to the Grantee in writing from
time-to-time. Grantee shall keep a true and correct

 



--------------------------------------------------------------------------------



 



record for three (3) years after the Pittsburgh Seam North Coal has been removed
and sold relating to the mining, shipping and selling of the Pittsburgh Seam
North Coal and shall permit Grantor or Grantor’s agents at reasonable times to
examine and make copies of such records, including all books of account, records
of all analyses (including with respect to the Btu, ash, sulfur and moisture
content of the Pittsburgh Seam North Coal), all weight slips, sales contracts,
invoices sent to third-party customers, shipping records, and all other relevant
documents, records and instruments, during the three-year audit period. For
purposes hereof, the term “Gross Sales Price” shall mean the price for
Pittsburgh Seam North Coal sold in an arm’s length bona fide transaction to a
customer not affiliated with Grantee during the preceding calendar month (a
“bona fide Transaction”). If any Pittsburgh Seam North Coal is sold other than
in a bona fide Transaction, or is consumed on or off the premises by Grantee,
then the Gross Sales Price for such Pittsburgh Seam North Coal shall be deemed
to be the prevailing market price of Pittsburgh Seam North Coal, F.O.B. mine,
based upon recent sales by Grantee of Pittsburgh Seam North Coal in a bona fide
Transaction, or, if there are no recent sales of Pittsburgh Seam North Coal in a
bona fide Transaction, then based upon recent sales by Grantee of comparable
quality coal in a bona fide Transaction. If all or any portion of Grantee’s
estate in the Coal and Coal Mining Rights are hereafter sold or otherwise
transferred or conveyed by Grantee, Grantee shall provide prompt written notice
to Grantor of the name and address of the purchaser/transferee. Grantee, by its
signature hereto, agrees to comply with such obligations, and to cause all of
such covenants to be incorporated in any conveyance of Grantee’s estate, in
whole or in part, in the Coal and Coal Mining Rights. The obligation to supply
Grantor with the Monthly Production Reports and the Annual Estimates shall run
with the Pittsburgh North Seam portion of the Property and, by acceptance and
execution of this Deed, the Grantee hereby covenants and agrees to faithfully
and timely comply with said obligation.
     The Grantor and Grantee hereby acknowledge and agree that the Grantor would
be damaged irreparably in the event that the Grantee fails to timely deliver or
fails to cause the timely delivery of the Monthly Production Report and/or the
Annual Estimate to Grantor in accordance with the specific terms above.
Accordingly, both parties agree that the Grantor shall be entitled to an
injunction, specific performance, or other equitable relief to enforce
specifically Grantee’s covenants and the terms and provisions hereof in an
action instituted in the court of

 



--------------------------------------------------------------------------------



 



general jurisdiction in the county where the Property is located, in addition to
any other remedy to which the Grantor may be entitled pursuant hereto.
Rule Against Perpetuities
     If a court of competent jurisdiction shall hold that the Rule Against
Perpetuities or any similar legal requirement applies to any transfer of an
interest contemplated herein, any right to receive, and obligation to make, such
transfer shall terminate on the last day of the period allowed for vesting under
such rule or other legal requirement, such that the transfer shall thereby be
deemed valid under the rule or legal requirement.
     TO HAVE AND TO HOLD the above-described Coal and Coal Mining Rights
together with all of the rights, privileges and appurtenances thereunto
belonging, subject to the reservations, exceptions and terms, all of that
described above, unto Grantee, its successors and assigns forever, with covenant
of special warranty.
     The covenants, conditions, and restrictions contained herein shall be a
covenant running with the land and binding upon the Grantee, its successors and
assigns.
Declaration of Consideration or Value
     The undersigned Grantor does hereby declare, under penalty of fine and
imprisonment, that the total consideration paid for the Property conveyed by the
document to which this declaration is appended is
$                                        .
     Grantor and Grantee hereby stipulate and agree that the aforesaid total
consideration is divided and allocated as follows: (1)
$                                                             to that portion of
the Property which is located in Clay and Battelle District(s), Monongalia
County, West Virginia, and (2)
$                                                             to that portion of
the Property which is located in Wayne Township, Greene County, Pennsylvania.

 



--------------------------------------------------------------------------------



 



West Virginia Real Estate Taxation Information
     That portion of the Property which is located in the State of West Virginia
is assessed upon the Land Books of Monongalia County, West Virginia, for the
year 2006 in Clay and Battelle Districts, as all or part of the following:
Pittsburgh Seam North Reserve — See Exhibit D.
Pittsburgh Seam South Reserve — See Exhibit E.
[SIGNATURES APPEAR ON NEXT PAGE]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
(Monongalia County, West Virginia)
(Greene County, Pennsylvania)
     IN WITNESS WHEREOF, Consolidation Coal Company, a Delaware corporation, has
caused its corporate name to be subscribed hereto by
                                                            , its
                                        , by authority duly given.
     WITNESS the following execution:

                      ATTEST:           Consolidation Coal Company              
  a Delaware corporation    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Its:
          Its:        
 
                   

     IN WITNESS WHEREOF, CNX Gas Company LLC, a Virginia limited liability
company, has caused its company name to be subscribed hereto by
                                                            , its
                                        , by authority duly given.
     WITNESS the following execution:

                      ATTEST:           CNX GAS COMPANY LLC                 a
Virginia limited liability company    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Its:
          Its:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGMENT PAGE 1 OF 2]
COMMONWEALTH OF PENNSYLVANIA,
COUNTY OF ALLEGHENY, TO-WIT:
          I, the undersigned notary public, do certify that
                    , the                      of Consolidation Coal Company,
who signed the writing hereto annexed, bearing date of the                     
day of                     , 2007, has this day in my said county, before me,
acknowledged and sworn the same to be the act and deed of said corporation.
          Given under my hand this                      day of
                     , 2007.
          My commission expires:
                                                           
                     
(NOTARIAL SEAL)

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGMENT PAGE 2 OF 2]
COMMONWEALTH OF PENNSYLVANIA,
COUNTY OF ALLEGHENY, TO-WIT:
           I, the undersigned notary public, do certify that                    
                       , the                                           of CNX
Gas Company LLC, who signed the writing hereto annexed, bearing date of the
                     day of ,                     2007, has this day in my said
county, before me, acknowledged and sworn the same to be the act and deed of
said limited liability company.
          Given under my hand this                      day of
                    , 2007.
           My commission expires:                                          
                                           .
(NOTARIAL SEAL)

         
 
 
 
Notary Public    

This Special Warranty Deed was prepared by:
Robert W. Dinsmore, Esq.
Bowles Rice McDavid Graff & Love LLP
7000 Hampton Center, Suite K
Morgantown, West Virginia 26505-1720

 



--------------------------------------------------------------------------------



 



Exhibit A
Map of the Property
The attached map depicts real property located in more than one county and in
more than one State or Commonwealth.

 



--------------------------------------------------------------------------------



 



Exhibit B
(Boundary Description of the Pittsburgh Seam North Reserve)
     NOTE: THE DESCRIPTION SET FORTH HEREIN PERTAINS TO PROPERTY LOCATED IN MORE
THAN ONE COUNTY AND IN MORE THAN ONE STATE OR COMMONWEALTH.
     All of the Pittsburgh seam of coal owned or controlled by Grantor and
contained within that certain real property located in Clay and Battelle
Districts, Monongalia County, West Virginia and Wayne Township, Greene County,
Pennsylvania, being more particularly bounded and described, to-wit:
BEGINNING at an iron roof bolt, Corner “C”, which is Blacksville Mine Coordinate
N: 81307.070, E: -10545.920, WGS 84, LAT. 39 – 41 – 28.99146 N, LONG. 81 – 12 –
06.60707 W; Thence N 80 DEGREES 00 MINUTES 00 SECONDS W a distance of 20542.52
feet to a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E a distance of
2994.56 feet to a point; Thence N 80 DEGREES 00 MINUTES 00 SECONDS W a distance
of 1007.19 feet to a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E a
distance of 2992.65 feet to a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS E
a distance of 2628.32 feet to a point; Thence S 10 DEGREES 00 MINUTES 00 SECONDS
W a distance of 1332.01 feet to a point; Thence S 80 DEGREES 00 MINUTES 00
SECONDS E a distance of 1480.93 feet to a point; Thence N 10 DEGREES 00 MINUTES
00 SECONDS E a distance of 2445.48 feet to a point; Thence N 80 DEGREES 00
MINUTES 00 SECONDS W a distance of 884.36 feet to a point; Thence N 10 DEGREES
00 MINUTES 00 SECONDS E a distance of 187.05 feet to a point; Thence N 80
DEGREES 00 MINUTES 00 SECONDS W a distance of 1027.07 feet to a point; Thence S
10 DEGREES 00 MINUTES 00 SECONDS W a distance of 198.00 feet to a point; Thence
N 80 DEGREES 00 MINUTES 00 SECONDS W a distance of 1949.75 feet to a point;
Thence N 20 DEGREES 39 MINUTES 56 SECONDS W a distance of 269.03 feet to a
point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E a distance of 2871.69 feet to
a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS E a distance of 456.96 feet
to a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E a distance of 1130.19
feet to a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS E a distance of
6359.87 feet to a point; Thence S 10 DEGREES 00 MINUTES 00 SECONDS W a distance
of 1270.75 feet to a point; Thence S 53 DEGREES 21 MINUTES 27 SECONDS E a
distance of 845.11 feet to a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E
a distance of 388.28 feet to a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS
E a distance of 2837.43 feet to a point; Thence S 10 DEGREES 00 MINUTES 00
SECONDS W a distance of 1046.29 feet to a point; Thence S 80 DEGREES 00 MINUTES
00 SECONDS E a distance of 2887.20 feet to a point; Thence S 10 DEGREES 00
MINUTES 00 SECONDS W a distance of 1795.99 feet to a point; Thence S 80 DEGREES
00 MINUTES 00 SECONDS E a

 



--------------------------------------------------------------------------------



 



distance of 1016.43 feet to a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E
a distance of 1117.06 feet to a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS
E a distance of 139.79 feet to a point; Thence N 10 DEGREES 00 MINUTES 00
SECONDS E a distance of 1283.81 feet to a point; Thence S 80 DEGREES 00 MINUTES
00 SECONDS E a distance of 219.24 feet to a point; Thence N 10 DEGREES 00
MINUTES 00 SECONDS E a distance of 1296.33 feet to a point; Thence S 80 DEGREES
00 MINUTES 00 SECONDS E a distance of 6970.90 feet to a point; Thence S 10
DEGREES 00 MINUTES 00 SECONDS W a distance of 4523.98 feet to a point; Thence N
80 DEGREES 00 MINUTES 00 SECONDS W a distance of 282.63 feet to a point; Thence
S 10 DEGREES 00 MINUTES 00 SECONDS W a distance of 86.32 feet to a point; Thence
N 80 DEGREES 00 MINUTES 00 SECONDS W a distance of 3787.75 feet to a point;
Thence S 10 DEGREES 00 MINUTES 00 SECONDS W a distance of 1168.84 feet to a
point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS E a distance of 796.62 feet to
a point; Thence N 10 DEGREES 00 MINUTES 00 SECONDS E a distance of 303.68 feet
to a point; Thence S 80 DEGREES 00 MINUTES 00 SECONDS E a distance of 3069.41
feet to a point; Thence S 10 DEGREES 00 MINUTES 00 SECONDS W a distance of
5441.06 feet to the place of beginning; having an area of 4856.454 acres (in
gross), more or less, as shown and depicted on the drawing attached to this
Exhibit B and labeled Attachment to Exhibit B.

 



--------------------------------------------------------------------------------



 



Exhibit C
(Boundary Description of the Pittsburgh Seam South Reserve)
     All of the Pittsburgh seam of coal owned or controlled by Grantor and
contained within that certain real property located in Clay District, Monongalia
County, West Virginia being more particularly bounded and described, to-wit:
Beginning at an iron roof bolt, Corner “C”, which is Blacksville Mine Coordinate
N: 81307.070, E: -10545.920, WGS 84, LAT. 39 – 41 – 28.99146 N, LONG. 81 – 12 –
06.60707 W (designated as Point C on the drawing attached to this Exhibit C and
labeled Attachment 1 to Exhibit C); S 10° W 20,100.0 feet to the southeast
corner of the reserve (designated as Point B on those drawings attached to this
Exhibit C and labeled Attachment 1 to Exhibit C and Attachment 2 to Exhibit C),
N 80° W 2,865.31’ to the starting point (as shown the drawing attached to this
Exhibit C and labeled Attachment 2 to Exhibit C); S 10° W 3,056.00’; N 80° W
1,274.39’; S 10° W 783.81’; S 80° E 1,128.02’; S 10° W 5,968.45’; N 80° W
3,671.68’; N 10° E 1,526.18’; N 80° W 528.55’; N 10° E 483.37’; N 80° W 23.31’
to corner H on south line of Federal 2; N 9° -57’-37” E 7,798.72’ to corner A
(deed calls for N. 10 E. 7,799.67’) S 80° E 4,375.34’ to starting point,
containing 921.86 acres (both in gross and net), more or less, as shown on those
drawings attached to this Exhibit C and labeled Attachment 1 to Exhibit C and
Attachment 2 to Exhibit C respectively.

 



--------------------------------------------------------------------------------



 



Exhibit D
(Descriptions and Lists of Parcels within the Pittsburgh Seam North Reserve)
          The legal descriptions of the tracts or parcels of land, mineral
tracts, coal tracts or coal seams contained in the deeds or other instruments
identified or referred to in this Exhibit D are fully incorporated into this
exhibit and the deed to which they are attached by reference with the same
effect as if said legal descriptions were set forth herein and therein in their
entirety notwithstanding that metes and bounds descriptions may be provided. In
the event a reference prior conveyance contains the more accurate and complete
description than the metes and bounds description provided, then and in that
event, the more accurate referenced description shall govern.
          The following schedules identify or refer to instruments wherein
Grantor, or a predecessor in title to Grantor, is a party. In some instances,
the acreage recited in the attached schedules may not accurately reflect the
actual acreage of the Property included herein, which instances may include
where, for example, a portion or portions of the Property may have been conveyed
or otherwise transferred, or where, for example, an accurate survey of the
Property was not made. No representation or warranty is made as to the acreages
included herein.
          The instruments identified or referred to in the attached schedules
may include real estate located in more than one county and in more than one
State or Commonwealth.

 



--------------------------------------------------------------------------------



 



Exhibit E
(Descriptions and Lists of Parcels within the Pittsburgh Seam South Reserve)
          The legal descriptions of the tracts or parcels of land, mineral
tracts, coal tracts or coal seams contained in the deeds or other instruments
identified or referred to in this Exhibit E are fully incorporated into this
exhibit and the deed to which they are attached by reference with the same
effect as if said legal descriptions were set forth herein and therein in their
entirety notwithstanding that metes and bounds descriptions may be provided. In
the event a reference prior conveyance contains the more accurate and complete
description than the metes and bounds description provided, then and in that
event, the more accurate referenced description shall govern.
          The following schedules identify or refer to instruments wherein
Grantor, or a predecessor in title to Grantor, is a party. In some instances,
the acreage recited in the attached schedules may not accurately reflect the
actual acreage of the Property included herein, which instances may include
where, for example, a portion or portions of the Property may have been conveyed
or otherwise transferred, or where, for example, an accurate survey of the
Property was not made. No representation or warranty is made as to the acreages
included herein.

 



--------------------------------------------------------------------------------



 



Exhibit C-2
Form of Limited Warranty Deed
Muhlenberg, McLean and Ohio Counties, Kentucky
SPECIAL WARRANTY DEED
([Muhlenberg, McLean or Ohio] County, KY)
     THIS DEED is made and entered into as of the                      day of
                    , 2007, by and between CONSOLIDATION COAL COMPANY, a
Delaware corporation with an address of 1800 Washington Road, Pittsburgh,
Pennsylvania 15241, herein referred to as “Grantor” and CNX GAS COMPANY LLC, a
Virginia limited liability company with an address of 5 Penn Center West,
Suite 401, Pittsburgh, Pennsylvania 15276-0102, herein referred to as “Grantee”.
     WITNESSETH: That, for and in consideration of the sum of
$                                         , cash in hand paid, the receipt and
sufficiency of which is hereby acknowledged, Grantor hereby grants, conveys,
assigns and transfers to Grantee, its successors and assigns forever, with
covenant of special warranty, all of its rights, title, interests, claims and
estates in and to all seams of coal which seams of coal are coal reserves and
coal resources (the “Coal”) contained within that certain real property located
in [Muhlenberg, McLean or Ohio] County, Kentucky, and described on the list of
tracts and legal descriptions attached hereto as Exhibit A, and as generally
depicted on that certain map attached hereto as Exhibit B (the “Property”), both
of which are incorporated herein by reference and made a part hereof, together
with any and all rights vested in Grantor as of the date hereof to explore,
develop, mine, produce, process, store and transport the Coal, the rights and
benefits of any waivers of subjacent, lateral and sublateral support for
overlying strata and the surface overlying the Coal (and any immediately
adjacent surface that would be affected by the angle of draw), all implied
mining rights, and the rights and benefits of any waivers of damages for
injuries that might be caused by mining and related activities, in each case to
the extent such waivers are transferable, the right to subside overlying strata
and the surface overlying the Coal (and any immediately adjacent surface that
would be affected by the angle of draw), and the right to use all spaces created
by the removal of the Coal for any purpose, including transportation and storage
without charge, to the extent any of the

 



--------------------------------------------------------------------------------



 



foregoing rights are vested in Grantor as of the date hereof, and all other
appurtenant rights and privileges, easements, and rights-of-way relating thereto
(collectively, the “Coal Mining Rights”).
     The sources of Grantor’s title are set forth in Exhibit A. In the event of
any conflict or inconsistency between Exhibits A and B, Exhibit A shall control.
Reservation of Rights
     Grantor hereby excepts from this conveyance, and reserves unto itself, its
successors and assigns, all rights, title, interests, claims and estates in the
Property other than the Coal and Coal Mining Rights herein expressly conveyed to
Grantee. The Coal and Coal Mining Rights hereby granted, conveyed, assigned and
transferred to Grantee are made under and subject to all prior conveyances by
Grantor of coalbed methane, coal mine methane or coal gob methane gas and all
associated and appurtenant rights, easements and operating assets (collectively,
“Methane Rights”) or of oil and natural gas, including that certain unrecorded
Master Lease dated August 1, 2005, by and among Consolidation Coal Company,
Consol Pennsylvania Coal Company, Reserve Coal Properties Company, and Southern
Ohio Coal Company, as Grantors, and CNX Gas Company LLC, as Grantee (the “Master
Lease”) for Methane Rights; and other leases, licenses, operating agreements and
other contracts and agreements relating to the right or privilege of exploring
and drilling for, operating, producing, marketing and/or selling Methane Rights
or oil and natural gas.
Disclaimer of Representations and Warranties
     Grantor does not represent or warrant that it owns all seams of Coal on all
of the Property; rather, the intent of this Deed is to convey to Grantee only
the Coal and Coal Mining Rights that Grantor presently owns pursuant to its
instruments of title described on Exhibit A.
     Grantee acknowledges that the Coal and Coal Mining Rights are being sold
and accepted “as is” and “with all faults” in their present condition, without
any representation or warranty (express or implied) of any kind or nature, oral
or written, past, present or future, with regard to (a) the physical, operating,
regulatory compliance, safety, or environmental condition of the Property; (b)
mineability, washability, volume, location, quantity, quality, access to or

 



--------------------------------------------------------------------------------



 



recoverability of Coal in, on or under the Property; (c) geological conditions
of the Property; or (d) the accuracy, completeness, content or materiality of
any data, information or records furnished to Grantee in connection with this
Deed. Grantee acknowledges that it has made such investigation and conducted
such due diligence of the condition of the Property and the Coal and Coal Mining
Rights as Grantee deems necessary or advisable to consummate the transaction
contemplated in this Deed, and is relying solely upon its own investigation and
not upon any statement or opinion by Grantor.
     Grantee accepts title to the Coal and Coal Mining Rights subject to:
(a) all liens for real estate, ad valorem or other taxes, assessments and
governmental charges, whether general or special, not yet due and payable (and
agrees to be solely responsible for payment of all unmined mineral taxes
assessed on the Coal for calendar year 2007), (b) zoning laws, building and use
restrictions, codes and ordinances of any governmental authority, (c) any
encumbrances, other matters of record, easements, rights-of-way, servitudes,
permits, roadways, estates, covenants, conditions, exceptions, reservations,
restrictions, disputes, closure errors, and prior grants, including, without
limitation, grants or reservations of coal, oil, gas or other minerals and
restrictions, apparent on the Property or shown by instruments known to Grantee
or of record, (d) all matters that an accurate and complete map or survey,
inspection and/or title examination would reveal, (e) the state of compliance or
non-compliance of the Property, Coal and Coal Mining Rights with any laws,
codes, ordinances, rules, regulations or private restrictive covenants
applicable to or affecting the Coal and Coal Mining Rights, (f) water, sewage,
gas, electric, telephone and cable lines and other utilities, if any, affecting
the Coal and Coal Mining Rights, (g) any prior conveyance and any leases,
licenses, operating agreements and other contracts and agreements relating to
the right or privilege of exploring and drilling for, operation, producing,
marketing and/or selling coalbed methane, coal mine methane or coal gob methane
gas and all associated and appurtenant rights, easements and operating assets or
of oil and natural gas, including pursuant to any prior deeds in favor of
Grantee and that certain Master Lease, (h) the unrecorded Master Cooperation
Agreement referenced in the Master Lease, and (i) any exceptions set forth in
the deeds listed on Exhibit A which is incorporated herein.

 



--------------------------------------------------------------------------------



 



Grantee’s Covenants
     Grantee (as used in this section, “Grantee” shall include any of Grantee’s
affiliates, successors, and assigns and each of their respective affiliates,
successors and assigns) covenants that it shall provide or cause to be provided
to Grantor a monthly written report showing the number of raw tons (each ton
equal to 2000 pounds) of Coal mined and sold (or consumed on or off the
Property, if not sold) from all seams of the Coal on the Property other than the
No. 9 seam (the “Non-9 Coal”), including the average Gross Sales Price of the
Non-9 Coal (the “Monthly Production Report”). The Monthly Production Report
(i) shall be delivered to Grantor on or before the 25th day of each month
separately identifying Non-9 Coal mined and sold (or consumed on or off the
Property, if not sold), and sales to, or consumption by, any affiliate of
Grantee during the immediately preceding month, (ii) shall be certified as
correct by an officer or managing member of Grantee, and (iii) shall be subject
to reasonable audit by Grantor from time to time. No later than November 30th of
each calendar year, the Grantee shall provide or cause to be provided to Grantor
a written report of Grantee’s good-faith estimate of the tonnage of any Non-9
Coal projected to be mined during the following calendar year (the “Annual
Estimate”). The Monthly Production Reports and the Annual Estimate shall be sent
to CNX Land Resources, Inc., Supervisor, Leased Mineral Resources, at 1800
Washington Road, Pittsburgh, Pennsylvania 15241-1405, or such other entity
and/or address which the Grantor shall identify to the Grantee in writing from
time-to-time. Grantee shall keep a true and correct record for three (3) years
after the Non-9 Coal has been removed and sold relating to the mining, shipping
and selling of the Non-9 Coal and shall permit Grantor or Grantor’s agents at
reasonable times to examine and make copies of such records, including all books
of account, records of all analyses (including with respect to the Btu, ash,
sulfur, and moisture content of the Non-9 Coal), all weight slips, sales
contracts, invoices sent to third-party customers, shipping records, and all
other relevant documents, records and instruments, during the three-year audit
period. For purposes hereof, the term “Gross Sales Price” shall mean the price
for Non-9 Coal sold in an arm’s length bona fide transaction to a customer not
affiliated with Grantee during the preceding calendar month (a “bona fide
Transaction”). If any Non-9 Coal is sold other than in a bona fide Transaction,
or is consumed on or off the premises by Grantee, then the Gross Sales Price for
such Non-9 Coal shall be deemed to be the prevailing market price of Non-9 Coal,
F.O.B. mine, based upon recent

 



--------------------------------------------------------------------------------



 



sales by Grantee of Non-9 Coal in a bona fide Transaction, or, if there are no
recent sales of No-9 Coal in a bona fide Transaction, then based upon recent
sales by Grantee of comparable quality coal in a bona fide Transaction. If all
or any portion of Grantee’s estate in the Coal and Coal Mining Rights are
hereafter sold or otherwise transferred or conveyed by Grantee, Grantee shall
provide prompt written notice to Grantor of the name and address of the
purchaser/transferee. The obligations set forth in this paragraph are covenants
running with the land and the Grantee, by its signature hereto, agrees to comply
with such obligations, and to cause all of such covenants to be incorporated in
any conveyance of Grantee’s estate, in whole or in part, in the Coal and Coal
Mining Rights.
     The Grantor and Grantee hereby acknowledge and agree that the Grantor would
be damaged irreparably in the event that the Grantee fails to timely deliver or
fails to cause the timely delivery of the Monthly Production Report and/or the
Annual Estimate to Grantor in accordance with the specific terms above.
Accordingly, both parties agree that the Grantor shall be entitled to an
injunction, specific performance, or other equitable relief to enforce
specifically Grantee’s covenants and the terms and provisions hereof in an
action instituted in the court of general jurisdiction in the county where the
Property is located, in addition to any other remedy to which the Grantor may be
entitled pursuant hereto.
     TO HAVE AND TO HOLD the above-described Coal and Coal Mining Rights
together with all of the rights, privileges and appurtenances thereunto
belonging, subject to the reservations, exceptions and terms, all of that
described above, unto Grantee, its successors and assigns forever, with covenant
of special warranty.
     The covenants, conditions, and restrictions contained herein shall be a
covenant running with the land and binding upon the Grantee, its successors and
assigns.
Rule Against Perpetuities
     If a court of competent jurisdiction shall hold that the Rule Against
Perpetuities or any similar legal requirement applies to any transfer of an
interest contemplated herein, any right to receive, and obligation to make, such
transfer shall terminate on the last day of the period

 



--------------------------------------------------------------------------------



 



allowed for vesting under such rule or other legal requirement, such that the
transfer shall thereby be deemed valid under the rule or legal requirement.
Declaration of Consideration or Value
     As required by KRS 382.135, the Grantor and Grantee hereby certify that the
consideration stated above is the full consideration paid for the Property
conveyed herein.
[SIGNATURES ON FOLLOWING PAGE]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
[[Muhlenberg, McLean or Ohio] County, KY]
     IN WITNESS WHEREOF, Consolidation Coal Company, a Delaware corporation, has
caused its corporate name to be subscribed hereto by                    
                       , its                     , by authority duly given.
     WITNESS the following execution:

                      ATTEST:           Consolidation Coal Company              
  a Delaware corporation    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Its:
          Its:        
 
                   

     IN WITNESS WHEREOF, CNX Gas Company LLC, a Virginia limited liability
company, has caused its company name to be subscribed hereto by
                                        , its                     , by authority
duly given.
     WITNESS the following execution:

                      ATTEST:           CNX GAS COMPANY LLC                 a
Virginia limited liability company    
 
                   
By:
          By:        
 
                   
 
                   
Its:
          Its:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGMENT PAGE 1 OF 2]
COMMONWEALTH OF PENNSYLVANIA,
COUNTY OF ALLEGHENY, TO-WIT:
           I, the undersigned notary public, do certify that                  
    , the                       of                       Consolidation Coal
Company, who signed the writing hereto annexed, bearing date of the
                     day of                     , 2007, has this day in my said
county, before me, acknowledged and sworn the same to be the act and deed of
said corporation.
          Given under my hand this                      day of
                    , 2007.
           My commission expires:                                          
                                          
(NOTARIAL SEAL)

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



[ACKNOWLEDGMENT PAGE 2 OF 2]
COMMONWEALTH OF PENNSYLVANIA,
COUNTY OF ALLEGHENY, TO-WIT:
          I, the undersigned notary public, do certify that
                    , the                      of [CNX Gas Company LLC], who
signed the writing hereto annexed, bearing date of the                      day
of                      , 2007, has this day in my said county, before me,
acknowledged and sworn the same to be the act and deed of said limited liability
company.
          Given under my hand this                      day of
                    , 2007.
          My commission expires:                                         
                                             .
(NOTARIAL SEAL)

         
 
 
 
Notary Public    

         
This Deed was Prepared by:
 
 
Bruce E. Cryder    
 
  Greenebaum Doll & McDonald PLLC    
 
  300 West Vine Street, Suite 1100    
 
  Lexington, Kentucky 40507    

 



--------------------------------------------------------------------------------



 



Exhibit A
(Description of Property)
(([Muhlenberg, McLean or Ohio] County, KY)
          The legal descriptions of the tracts or parcels of land, mineral
tracts, coal tracts or coal seams contained in the deeds or other instruments
identified or referred to in this Exhibit A are fully incorporated into this
exhibit and the deed to which they are attached by reference with the same
effect as if said legal descriptions were set forth herein and therein in their
entirety notwithstanding that metes and bounds descriptions may be provided. In
the event a reference prior conveyance contains the more accurate and complete
description than the metes and bounds description provided, then and in that
event, the more accurate referenced description shall govern.
          The following schedules identify or refer to instruments wherein
Grantor, or a predecessor in title to Grantor, is a party. In some instances,
the acreage recited in the attached schedules may not accurately reflect the
actual acreage of the Property included herein, which instances may include
where, for example, a portion or portions of the Property may have been conveyed
or otherwise transferred, or where, for example, an accurate survey of the
Property was not made. No representation or warranty is made as to the acreages
included herein.
          The instruments identified or referred to in the attached schedules
may include real estate located in more than one county.

 



--------------------------------------------------------------------------------



 



Exhibit B
Map of the Property
([Muhlenberg, McLean or Ohio] County, KY)
     The attached map depicts real property located in more than one county.

 



--------------------------------------------------------------------------------



 



Exhibit D
Surface Use Agreement
FORM OF
SURFACE ACCESS AGREEMENT
     This Access Agreement (the “Agreement”) dated as of the
                     day of                     , 200_, by and between
                                        , a
                                         (the “GRANTOR”) and
                                        , a
                                         (the “GRANTEE”).
     WHEREAS, GRANTOR is the owner of surface property located in
                    , County of                     , State of
                    , as more particularly described on Exhibit “A” attached
hereto and incorporated herein by reference and made a part hereof (the
“Property”); and
     WHEREAS, GRANTEE desires to enter upon the Property to perform the
following: [insert selected applicable use(s) for the Property from the
following: airshaft(s); bleeder service holes for compressed air and liquid
grout; borehole and drill sites for conducting exploration and geological test
work; road(s); staging area(s); and/or utilities (electric and water) and
pipelines], as more fully described and set forth on Exhibit “B” attached hereto
and incorporated herein by reference and made a part hereof (hereinafter called
the “Activities”); and
     WHEREAS, such Activities shall be conducted on the Property as shown on
Exhibit “C” attached hereto and incorporated herein.
     THEREFORE, in consideration of the agreements herein, for good and valuable
consideration the sufficiency and adequacy of which is acknowledged, and
intending to be legally bound, the parties agree as follows
     1. Recitals. The above-mentioned recitals are incorporated herein by
reference and made a part hereof.
     2. Scope of Access.
          A. Grant. GRANTOR hereby grants to GRANTEE, during the term, the
non-exclusive right to access the Property for the sole and limited purpose of
conducting the Activities, all at GRANTEE’S sole risk and expense.

 



--------------------------------------------------------------------------------



 



          B. Grantor’s Access. GRANTOR reserves the right to access and use the
Property and to permit others to do so, and GRANTEE’S Activities shall not
unreasonably interfere with such use.
          C. Exceptions. GRANTEE’S right of entry and use of the Property hereby
granted is made subject and subordinate to all reservations, restrictions and
conditions contained or referred to in prior deeds, leases, licenses, easements,
rights of way, encumbrances, pledges, instruments, and other documents of title
granted by GRANTOR and its predecessors to third parties that affect or pertain
to the Property as of the date of this Agreement.
          D. Condition. By entering non-exclusive possession of the Property,
GRANTEE shall be deemed to have inspected the Property and accepted the Property
“AS IS” with no representation or warranty by GRANTOR of any kind whatsoever,
express or implied, including, but not limited to, its suitability for the
Activities.
     3. Consideration. In consideration of the rights to GRANTEE conveyed
herein, GRANTEE shall pay GRANTOR an amount equal to
                                         Dollars ($                    ), which
amount shall immediately become due upon execution of this Agreement.
     4. Term. The term of this Agreement shall run from the date hereof through
                    , subject to early termination for default.
     5. Control of Activities. During the performance of the Activities,
GRANTEE, its employees, agents and/or contractors shall follow all applicable
health and safety requirements. GRANTOR and/or its representative shall have the
right but not the obligation to impose reasonable rules concerning the
Activities and inspect the Activities. Notwithstanding the foregoing rights of
GRANTOR, GRANTEE shall be responsible for initiating, maintaining, implementing
and supervising all health, safety and environmental precautions, rules and
programs in connection with the Activities and its presence on the Property.
GRANTEE shall supervise and direct all Activities, using its best skill and
attention, and GRANTEE shall be solely responsible for and have control over the
means, methods, techniques, sequences and procedures of the Activities. GRANTOR
disclaims any right to control GRANTEE’S manner of performance of the
Activities. GRANTEE has the sole obligation to provide all necessary protection
and supervision to regulate, control and maintain the safety of persons and
property associated with the Activities.

 



--------------------------------------------------------------------------------



 



     6. Security. GRANTEE shall be responsible for its and all GRANTEE PARTIES
security, including the security of all GRANTEE’S and GRANTEE PARTIES’ (as
hereinafter defined) property brought onto, located at, or constructed in or
upon the Property.
     7. Compliance with Laws. Grantee agrees to conduct its Activities in
compliance with any and all applicable laws, including without limitation, all
provisions of any constitution, statute, law, rule, regulation, decision, order,
decree, judgment, release, license, permit, stipulation or other official
pronouncement enacted, promulgated, or issued by any governmental authority,
including any legislative, executive, judicial, quasi-judicial or other public
authority, agency, department, bureau, division, unit, court or other public
body, person or entity or arbitrator or arbitration panel (collectively
"Applicable Law”). The obligations under this Paragraph 7 shall survive the
expiration or termination of this Agreement. GRANTEE makes the anti-terrorism
disclosure set forth on Exhibit “D” attached hereto and incorporated herein.
     8. Prohibited Activities. GRANTEE shall not permit animals, alcohol, drugs,
firearms, hunting or any illegal or unlawful activity of any kind on the
Property in association with the Activities. GRANTEE shall not dump or dispose
of any coal mining or coal processing waste or refuse on any portion of the
Property. GRANTEE shall not permit any activity to be conducted on the Property
except as otherwise specifically permitted in Paragraph 2 of this Agreement,
including, but not limited to, no activity that might be implied under common
law based upon GRANTEE’s ownership of mineral interests associated with the
Property, and no activity unrelated to GRANTEE’S mining. Additionally, this
Agreement, by the terms set forth herein, does not provide any subsidence rights
to GRANTEE.
     9. Alterations. GRANTEE shall not alter, change or modify the Property in
any way other than would normally occur in the performance of the Activities. In
the event of any alteration, change, damage, destruction, and/or modification of
the Property that occurs that would not normally occur in the performance of the
Activities, GRANTEE will immediately give written notice thereof to GRANTOR,
which notice shall specifically describe the nature and extent of such
alteration, change, modification, damage or destruction of the Property. If
GRANTEE does not restore the damaged Property in accord with Paragraph 7 within
a reasonable period, GRANTOR shall have the right, but not the obligation, upon
reasonable notice to GRANTEE, to enter the Property and restore the damaged
Property to the same condition or to a better condition as existed prior to such
damage.
     10. Restoration. In the event of (i) any alteration, change and/or
modification of the Property that occurs that would not normally occur in the
performance of the Activities, (ii) any damage

 



--------------------------------------------------------------------------------



 



to or destruction of any part of the Property as a result of any Activities, or
(iii) any damage to or destruction of any part of the Property as a result of a
default under this Agreement, GRANTEE shall promptly restore the Property in all
material respects as near as practicable to the same condition or to a better
condition as existed prior to such damage. The obligations under this
Paragraph 10 shall survive the expiration or termination of this Agreement.
     11. Reclamation. Provided the same is made necessary due to GRANTEE’s
Activities, the Property shall be reclaimed by GRANTEE immediately after the
Activities. Reclamation shall be conducted in accordance with any and all
Applicable Laws. GRANTEE shall regrade all existing roads, as necessary, to
restore said roads in all material respects as near as practicable to the
condition prior to GRANTEE’s use. Upon completion of reclamation, GRANTEE
promptly shall remove all materials from the Property that it or its
contractors, subcontractors, agents and employees may have placed upon the
Property.
     12. Assumption of Risk. GRANTEE fully understand that there are potential
risks and hazards associated with and as the result of its performance of the
Activities, including, but not limited to, possible injury, damage or loss of
life. Despite the potential risks and hazards associated with and as the result
of its performance of the Activities, GRANTEE, knowingly and voluntarily accepts
and assumes all risks and hazards that may arise from its performance of the
Activities under this Agreement and that could result in loss, illness, personal
injury, death, or property damage, except for any such loss, illness, personal
injury, death or property damage caused by the gross negligence or willful
misconduct of GRANTOR. GRANTEE hereby waives, releases, discharges and holds
harmless GRANTOR, and its officers, directors, employees, representatives,
agents, (collectively, the “Releasees”), from any and all liability and
responsibility whatsoever, however caused, for any and all damages, claims, or
causes of action that GRANTEE, or its respective estates, heirs, administrators,
executors, successors or assigns may have for any loss, illness, personal
injury, death, or property damage arising out of, connected with, or in any
manner pertaining to its performance of the Activities, except for any such
loss, illness, personal injury, death or property damage caused by the gross
negligence or willful misconduct of GRANTOR, which any of GRANTEE’S employees,
agents, servants, independent contractors and/or any third parties may sustain.
     13. Default. In the event GRANTEE fails in any respect to comply with the
terms of this Agreement, GRANTOR may notify GRANTEE in writing of such default.
If GRANTEE fails to remedy the default within thirty (30) days thereafter,
GRANTOR may terminate this Agreement; provided, however, that if the default by
its nature cannot be reasonably cured within said thirty (30)-day period,

 



--------------------------------------------------------------------------------



 



then GRANTEE shall not be in default hereunder if GRANTEE commences to cure the
default within said thirty (30)-day period and thereafter diligently proceeds to
cure and does cure the default. All of GRANTEE’S obligations regarding
indemnification and restoration shall survive expiration or termination of this
Agreement.
     14. Force Majeure. The term of this Agreement may be extended for all
“force majeure events. A force majeure event shall mean the following events:
acts of God, natural disaster, strikes, lockouts, other industrial disturbances,
acts of the public enemy, unavailability of equipment, labor, or materials at
reasonable costs, inability to obtain access to drill site locations from
surface owners, interruptions in delivery or transportation services, civil
disturbances, orders or restraints of government, matters in arbitration and
litigation, or war. If a party hereto is unable to fully and timely perform all
of its duties and obligations under this Agreement (exclusive of any payment
obligations hereunder which shall not be subject to any force majeure events and
must be fully and timely performed as provided herein) because of a force
majeure event, the party shall give prompt written notice thereof to the other
party, which notice shall include, at a minimum, a full description of the force
majeure event, an estimate of the probable duration of the force majeure event,
and a description of the steps the party is taking to eliminate such event. Upon
delivery of the aforementioned notice, the party’s obligations shall be
suspended for the duration of the force majeure event. If, however, the GRANTEE
fails to perform any material duties and obligation due to any single force
majeure event other than governmental order or restraint, natural disaster, or
war for a period greater than six (6) months, or if the sum of the duration of
all force majeure events exceeds 24 months, then GRANTOR shall have the right to
terminate this Agreement upon 15 days’ prior written notice to GRANTEE.
     15. Indemnity. GRANTEE hereby agrees to indemnify, defend and hold harmless
and shall reimburse GRANTOR and its parent companies, subsidiaries and
affiliates and its and their respective shareholders, officers, members,
employees, agents, contractors, successors and assigns (collectively “GRANTOR
PARTIES”) from and against any and all loss, claim, liability, damage, order,
penalty, fine, demand injury, cost, expense, action, lien, mechanic’s lien, or
cause of action, of whatsoever kind, whether foreseeable or unforeseeable,
(including without limitation, all costs associated with claims for injury or
damages to persons, any sickness, illness and death, destruction to or loss of
property of any kind property, or to the Property, and reasonable attorney’s
fees, expert’s fees and court costs) (collectively “CLAIMS”) sustained by any
GRANTOR PARTIES, GRANTEE or its shareholders, officers, members, employees,
agents, contractors, successors and assigns (collectively “GRANTEE PARTIES”), or
any other person or entity arising out of: (i) any GRANTEE PARTIES’ performance
of the Activities and rights herein granted and/or presence at the Property,
and/or (ii) any GRANTEE

 



--------------------------------------------------------------------------------



 



PARTIES’ default under this Agreement or out of any act or omission of any
GRANTEE PARTIES except if such Claims are caused by the sole negligence of
GRANTOR, (iii) any release, threatened release, or presence of any hazardous
substance in, on or about the Property caused by any GRANTEE PARTIES, including,
without limitation, all costs of removal and disposal of such hazardous
substance and any and all other reclamation and remediation costs, and/or any
restoration costs incurred by the GRANTOR. The rights set forth in this
Paragraph 15 shall be in addition to any other rights GRANTOR may have under any
Applicable Laws, as hereinafter defined, and shall not be construed to negate or
abridge or otherwise reduce any right of GRANTOR or obligation of GRANTEE which
would otherwise exist. The obligation and rights under this Paragraph 15 shall
survive the expiration or termination of this Agreement.
     16. Independent Contractor. GRANTEE is an independent contractor and not an
employee, agent and/or servant of GRANTOR.
     17. Adverse Lands. This Agreement grants no rights of any kind to GRANTEE
to enter (i) upon lands owned or controlled by GRANTOR other than the Property,
and/or (ii) upon lands not owned or controlled by GRANTOR.
     18. Surrender. Upon the expiration or earlier termination of this
Agreement, GRANTEE shall remove all improvements and fixtures which GRANTEE made
to the Property and shall remove any and all vehicles, equipment, personal
property and belongings from the Property and repair at GRANTEE’S sole cost any
damage thereto as the result of the removal of said property.
     19. Insurance. Prior to conducting any Activities, GRANTEE agrees to
provide and to cause any and all of its agents, servants, employees, contractors
or subcontractors who will be entering the Property to provide evidence to
GRANTOR and to maintain during the term, insurance in the amounts, by companies
and in form reasonably acceptable to GRANTOR, including the insurance coverages,
amounts and requirements set forth on Exhibit “E” attached hereto and made a
part hereof, including without limitation, commercial general liability,
worker’s compensation, employer’s liability, automobile liability and excess or
umbrella liability. All of the above insurances shall (i) include a waiver of
subrogation against GRANTOR, (ii) be occurrence based, and (iii) be from a
reputable insurance company with a minimum financial rating from A.M. Best of
A–, VII. Each insurance policy shall be primary, and non-contributory. GRANTEE
shall provide GRANTOR with an endorsement to each policy (other than worker’s
compensation) naming GRANTOR and its affiliates, and its officers and directors
as

 



--------------------------------------------------------------------------------



 



additional insured/loss payee, as applicable. All policies and endorsements and
applicable certificates shall provide for thirty (30) days written notice to
GRANTOR prior to cancellation or any change.
     20. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements and negotiations concerning the
subject matter hereof between them. There are no representations or warranties,
express or implied, other than those expressly set forth herein.
     21. Waiver/Modification. No waiver or modification of any of the terms
hereof shall be valid unless in writing and signed by both parties and no waiver
or any breach hereof or default hereunder shall be deemed a waiver of any
subsequent default of the same or similar nature.
     22. No Assignment. This Agreement shall be binding and shall inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. The rights granted to GRANTEE under this Agreement are not assignable
without GRANTOR’S prior written consent, which consent may be withheld in
GRANTOR’S sole discretion. Any transfer, assignment, license or encumbrance made
in violation of this provision may be voidable at GRANTOR’S election.
     23. Recording. This Agreement shall not be recorded; provided, however, a
memorandum of this Agreement may be recorded by either party
     24. Notices. Except as otherwise set forth herein, any notice, demand,
offer, or other written instrument required or permitted to be given, made, or
sent under this Agreement shall be in writing, signed by the party giving or
making the same, and shall be sent by certified mail, or national overnight
courier, to the other party at its mailing address first written above, or to
such other address(es) designed by the other party. The date of mailing of any
offer, demand, notice, or instrument shall be deemed to be the date of such
offer, demand, notice, or instrument and shall be effective from such date.
     25. Severability. If any part of this Agreement should be held to be void
or unenforceable, such part shall be treated as severable, leaving valid the
remainder of this Agreement notwithstanding the part or parts found void or
unenforceable.
     26. Applicable Laws. This Agreement shall be construed in accordance with
the laws of the state where the Property is located without reference to its
choice of laws principles.
     27. Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute only one Agreement.

 



--------------------------------------------------------------------------------



 



     28. No Third Party Beneficiary. The respective agreements herein set forth
are for the benefit only of the parties hereto, their permitted successors and
assigns, and no provision of this Agreement is intended to benefit, nor shall
any such provision be enforceable by, any person or entity other than the
parties hereto and their respective permitted successors in interest and
assigns.
Remainder of Page Intentionally Blank – Signature Page Follows

 



--------------------------------------------------------------------------------



 



Signature Page 1 of 1 to Surface Access Agreement
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth above.

                      WITNESS:           [GRANTOR]:    
 
                   
 
          By:        
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   
 
                    WITNESS:           [GRANTEE]    
 
                   
 
          By:        
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   

List of Exhibits:
Exhibit “A” – Legal Description of Property
Exhibit “B” — Description of Activities
Exhibit “C” — Location of Activities on Property
Exhibit “D” – Anti-Terrorism Disclosure
Exhibit “E” — Insurance Coverages and Limits

 



--------------------------------------------------------------------------------



 



Acknowledgement Page 1 of 1 to Surface Access Agreement

             
Commonwealth of Pennsylvania
  :        
 
  :   ss.    
County of Allegheny
  :        

     On this, the                      day of
                                        , 2007 before me the undersigned
officer, personally appeared                                         , who
acknowledged himself/herself to be the                                        
    of [GRANTOR], a                                            , and that he/she
as such                                         , being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the corporation by himself/herself as
                                        .
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
 
 
Notary Public    

             
Commonwealth of Pennsylvania
  :          
County of Allegheny
  :
:   ss.    

     On this, the                      day of
                                        , 2007 before me the undersigned
officer, personally appeared                                         , who
acknowledged himself/herself to be the                                          
  of [GRANTEE], a                                            , and that he/she
as such                                           , being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the corporation by himself/herself as
                                        .
     In witness whereof, I hereunto set my hand and official seal.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



Exhibit D
1. Anti-Terrorism Disclosure

  (a)   GRANTEE certifies that:

  (i)   GRANTEE is not in violation of any Anti-Terrorism Law (as hereinafter
defined);     (ii)   GRANTEE is not, as of the date hereof:

  (1)   conducting any business or engaging in any transaction or dealing with
any Prohibited Person (as hereinafter defined), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person;     (2)   dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 (as hereinafter defined); or

  (iii)   engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and     (iv)   neither
GRANTEE nor any of its officers, directors, shareholders or members, as
applicable, is a Prohibited Person.

  (b)   GRANTEE hereby agrees to defend, indemnify, and hold harmless GRANTOR
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.     (c)   If at any time any of these
representations becomes false, then it shall be considered a material default
under this Lease.

     As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act (as hereinafter defined), and any regulations
promulgated under any of them. As used herein “Executive Order No. 13224” is
defined as Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,”
as may be amended from time to time. “Prohibited Person” is defined as (i) a
person or entity that is listed in the Annex to Executive Order No. 13224, or a
person or entity owned or controlled by an entity that is listed in the Annex to
Executive Order No. 13224; (ii) a person or entity with whom GRANTOR is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; or (iii) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or
other official publication of such list. “USA Patriot Act” is defined as the
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56), as may be
amended from time to time.

 



--------------------------------------------------------------------------------



 



Exhibit E
Map and List of Surface Property
See attached map and list.

 